UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34135 DYNAMICS RESEARCH CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2211809 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Two Tech Drive, Andover, Massachusetts (Address of Principal Executive Offices) 01810-2434 (Zip Code) Registrant’s telephone number, including area code (978)289-1500 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $0.10par value The NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filerþNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ The aggregate market value of the registrant’s common stock, $0.10par value, held by nonaffiliates of the registrant as of June30, 2011, was $121.4 million based on the reported last sale price per share of $13.64 on that date on the NASDAQ Global Market. As of March 6, 2012, 10,458,568 shares of the registrant’s common stock, $0.10par value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement involving the election of directors, which is expected to be filed within 120days after the end of the registrant’s fiscal year, are incorporated by reference in PartIII of this Annual Report on Form 10-K (“Form 10-K”). INFORMATION RELATED TO FORWARD-LOOKING STATEMENTS Some of the statements under “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and elsewhere in this Form 10-K contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, regarding future events and the future results of Dynamics Research Corporation (“DRC”) that are based on current expectations, estimates, forecasts and projections about the industries in which DRC operates and the beliefs and assumptions of the management of DRC.Words such as “anticipates”, “believes”, “estimates”, “expects”, “intends”, “plans”, “projects”, “may”, “will”, “should” and other similar expressions are intended to identify such forward-looking statements.These forward-looking statements are predictions of future events or trends and are not statements of historical matters.These statements are based on current expectations and beliefs of DRC and involve a number of risks, uncertainties and assumptions that are difficult to predict.Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document or in the case of the statements incorporated by reference.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in this Form 10-K under the section entitled “Risk Factors”.Except to the extent required by applicable law or regulation, DRC undertakes no obligation to revise or update publicly any forward-looking statements for any reason. DYNAMICS RESEARCH CORPORATION ANNUAL REPORT ON FORM10-K FOR THE YEAR ENDED DECEMBER31, 2011 TABLE OF CONTENTS Page PARTI ITEM 1. Business 2 1A. Risk Factors 18 1B. Unresolved Staff Comments 28 2. Properties 29 3. Legal Proceedings 29 4. Mine Safety Disclosures 29 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 6. Selected Financial Data 32 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 7A. Quantitative and Qualitative Disclosures About Market Risk 47 8. Financial Statements and Supplementary Data 48 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 86 9A. Controls and Procedures 86 9B. Other Information 87 PART III ITEM Directors, Executive Officers and Corporate Governance 90 Executive Compensation 91 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 91 Certain Relationships and Related Transactions, andDirector Independence 91 Principal Accounting Fees and Services 91 PART IV ITEM Exhibits and Financial Statement Schedules 92 Table of Contents PART I ITEM 1. BUSINESS CORPORATE OVERVIEW AND STRATEGY Dynamics Research Corporation is a leading provider of innovative management consulting, science, engineering, and information technology (“IT”) services and solutions to federal and state governments. Our go-to-market strategy is sharply focused within each of four dimensions: · Solutions.We deliver five high-value, differentiated solutions to our clients:business transformation, information technology, training and performance support, management services, and science and engineering services.We believe our solutions align well with the needs of today’s government customers that require improved efficiencies and effectiveness, and face procurement reform, transformational and technology based changes, and ongoing, changing security threats. · Markets and Customers.We target markets which are based on long-term market force drivers that have sustained demand for our services.We select specific customers from government agencies in our target growth markets with needs that well match the solutions we provide.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence, and financial/regulatory reform. · Prime Government and Agency-Wide Contracts.We hold a portfolio of government and agency-wide multiple award schedule indefinite delivery/indefinite quantity (“ID/IQ”) task order contracts.Today, these types of contracts are the federal government’s preferred means of procurement for services. · Acquisitions.We use acquisitions, funded through both operationally generated cash and leverage, to strengthen our position in our target growth markets. 2 Table of Contents Our position as a leading mid-size company allows us to bring to bear the personnel, technology resources, and industry standard practices of a large company with the responsiveness of a small company. Rather than force a pre-packaged solution, we listen to our customers and develop tailored solutions based on proven industry practices and lessons learned in hundreds of successful engagements.We offer forward-thinking solutions backed by a history of excellence and customer satisfaction. Founded in 1955 and headquartered in Andover, Massachusetts, DRC has approximately 1,500 employees located throughout the United States.Dynamics Research Corporation operates as a parent corporation and through its wholly owned subsidiaries, Kadix Systems, LLC (“Kadix”), H.J. Ford Associates, Inc., High Performance Technologies, Inc. (“HPTi”), and DRC International Corporation. Unless the context otherwise requires, references in this Form 10-K to “DRC”, “we”, “us” or “our” refer to Dynamics Research Corporation and its subsidiaries. On June 30, 2011, we completed the merger of HPTi, a leading provider of high-end technology services to the federal healthcare and military technology markets. The merger strengthens and expands the Company’s market presence as a provider of high-end services and solutions in the federal market. SOLUTIONS Business Transformation We provide a comprehensive set of services and tools for rapidly transforming organizations and significantly improving organizational performance. Our services in this area include applying proven, repeatable processes, such as Lean Six Sigma and Theory of Constraints, to the entire life cycle of business transformation and aligning improvements with overall organizational objectives and strategies. We provide web-based collaborative decision making tools and facilities that enable participants in different locations to quickly and cost-effectively participate in the transformation process. We have an established track record in providing our business transformation customers with high returns on their investment and positive impacts on performance. Because we have no pre-selected solution or proprietary software packages to sell, we tailor our processes and tools to meet each customer’s unique needs. Information Technology DRC provides a range of processes and tools to develop, sustain, manage, and govern complex information systems.Our areas of practice include enterprise architecture, cyber security and information assurance, cloud computing, data analytics, health informatics, systems and software engineering, application development and sustainment, web services, IT governance, quality assurance and testing, automated case management, and data engineering. We develop software using Capability Maturity Model Integration (“CMMI”) for Development Maturity Level 3 processes and provide services to support the ongoing development and subsequent maintenance of an organization's enterprise architecture. We offer a comprehensive set of services for managing and implementing IT infrastructures for government organizations based on the International Organization for Standardization (“ISO”) 20000-1:2005 for IT Service Management. DRC provides integrated processes and services to help government agencies govern their IT systems in accordance with various government regulatory requirements, such as Capital Planning and Investment Control and the Federal Information Security Management Act. We also provide a set of information assurance cyber security services, which includes management support, operational support, and technical support for the identification and mitigation of security risks. 3 Table of Contents Training and Performance Support Our training solutions are an integral part of a broader assessment of human performance within an organization or system. Our methodology integrates industry best practices in human performance assessment of organizations, instructional systems development, and human systems integration of complex systems. Our training encompasses individual training as well as team training. We are an industry leader in the development of team training applications for mission critical teams. Our training solutions include training/task analysis, high-performance team training, web-based training, and automated training management. As part of our integrated methodology, we also identify, develop, and deliver a variety of additional human performance improvement solutions, including electronic performance support systems, job/task redesign user interface change, organizational redesign, and resource reallocation. Our strategic human-capital, workforce-planning, and performance-management solutions help transform the cultures of federal agencies so they become less hierarchical, process-oriented, stove-piped, and inwardly focused, and become more flat, results-oriented, integrated, and externally focused. DRC combines the best commercial and government sector approaches to deliver innovative human capital solutions that address the challenges facing our clients today. Management Services We provide a comprehensive set of solutions to support the management of complex programs throughout their life cycle. Our program management services and solutions include planning, requirements definition, policy and process development, change management, implementation, and sustainment.We also provide management consulting studies and assessments, strategic communications outreach, technical, engineering, acquisition management, and logistics services, as well as audit support and remediation services. Science and Engineering Services We provide scientific and engineering services to support the design, testing, manufacturing, and integration of advanced components and complex systems. Our areas of science and engineering expertise include: (i) systems engineering, applications, and integration, (ii) engineering design and development, (iii) basic sciences and environmental systems, (iv)advanced computational science, (v) high performance computing and systems engineering, (vi) facilitating the transfer of advanced technologies into defense applications, (vii) item unique identification methodologies, (viii) technical manual configuration and control, (ix) manufacturing, repair and overhaul engineering including technical assessment of these processes, and (x) global positioning system (“GPS”) receiver products, which comply with the Navigation Satellite Timing and Ranging Joint Program Office performance specification for standard electronic module Type E GPS receivers. MARKETS We target markets which, based on long-term market force drivers, have sustained government projected demand for services.We select customers from the spectrum of federal government departments and agencies in our target growth markets with needs that well match the solutions we provide.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence, and financial/regulatory reform.We also serve the (i) command and control, surveillance, and reconnaissance markets, and (ii) force and weapons systems readiness markets, including training, performance support, human capital, logistics, transportation, life-cycle systems management, repair, and maintenance. 4 Table of Contents We believe our core capabilities are well aligned with the types of services and solutions for which the government has increasing demands including: (i) improved efficiencies and effectiveness, (ii) procurement reform (iii) transforming the delivery of government services through organizational change, process improvement, and technological change, and (iv) responding to rapidly changing security threats. We are cognizant of funding challenges and changing priorities of the federal government.Federal IT spending grew 4.3% and 2.4% for the 2011 and 2010 government fiscal years, respectively.For the government’s fiscal year 2012, the proposed federal budget provides for a 1.2% decline in federal IT spending. The federal government also has periodically initiated programs focused on strengthening the government workforce with particular emphasis on personnel responsible for acquisition, such as acquiring products and services for the government.These programs add to the government workforce, often with some of these positions coming from a reduction in the number of contractor positions supporting the government, known as in-sourcing.Since January 1, 2010, we have experienced a reduction in positions and an approximately $21 million reduction in annual revenue as a result of government in-sourcing. In the state and local government sector, which is less than 5% of our total business, new contract opportunities are limited as states address balanced budget requirements and lower tax revenues.As state government budgets stabilize, we anticipate an increase in state procurements for services. There is a need for states to continue to modernize child welfare systems and Medicare management systems, areas where our automated case management solution fits well. We have considerable experience in providing IT expertise in the health and human services areas. We believe the primary factors driving growth in this sector are infrastructure modernization and expansion, the migration of information and training to web-based applications, and cost-sharing incentives to facilitate data exchange with federal agencies. CUSTOMERS Our 2011 revenue was derived 64% from the national defense and intelligence sector, 15% from homeland security, 16% from other federal civilian agencies and 5% from state and local governments. National Defense and Intelligence Sector U.S. Air Force customers constituted the largest component of our national defense and intelligence revenue in 2011, representing approximately 23% of total revenue, while U.S. Army revenue represented 19%, U.S. Navy revenue represented 7% and revenue from other agencies represented 15% of total revenue. The work we perform for our major customers in this sector is described below. U.S. Air Force Customers Materiel Command, Aeronautical Systems Center The Aeronautical Systems Center (“ASC”), headquartered at Wright-Patterson Air Force Base, is responsible for research, development, testing, evaluation, acquisition, and life cycle management of aeronautical systems and related equipment for the Air Force. We support ASC system program offices with program management, logistics, engineering, acquisition management, analytical, and administrative services for both the United States Air Force and various foreign military sales programs. The active programs we currently support include the Medium Altitude Unmanned Aircraft Systems (Predator/Reaper), Reconnaissance Systems, F-16, F-22, B-2, C-17, and Special Operations Forces. 5 Table of Contents Materiel Command, Depot Operations We perform engineering logistics, IT management, operations analyses, systems engineering, and technical services for the U.S. Air Force’s Air Logistics Centers at Tinker and Hill Air Force Bases in Midwest City, Oklahoma and Ogden, Utah, respectively, supporting the B-1B, the B-52, the C-5, and the KC aircraft programs. We provide developmental research and engineering services and solutions for the Item Unique Identification umbrella program for Air Force depots. We provide comprehensive analysis of tagging and labeling methods, including detailed studies of adhesives durability in operational environments. Our efforts assist in the identification of state-of-the-art asset tracking technology and help improve asset tracking throughout the life cycle of all Department of Defense (“DoD”) assets. Materiel Command, Electronic Systems Center The mission of the U.S. Air Force Electronic Systems Center (“ESC”), headquartered at Hanscom Air Force Base in Bedford, Massachusetts, is to serve as the center of excellence for command and control and information systems to support the U.S. Air Force and the DoD. We provide software maintenance, sustainment, and enhancement services in support of the Air Force Weapons Systems Management Information System (“WSMIS”). WSMIS is the Air Force’s operational system for global tracking of Air Force parts and weaponry. We also support the integration of WSMIS with other Air Force systems and initiatives. We evaluate system requirements, provide technical services, support the integration of products into airborne and ground weapons systems, and provide management services supporting ESC systems program offices, including the Multi-Platform Radar Technology Insertion Program and Airborne Warning and Control Systems programs. Materiel Command, Global Logistics Support Center We provide data quality support services that identify and eradicate faulty data anomalies associated with Air Force logistics systems. As part of this ongoing program, we determine the extent of interface and system data quality problems, identify discrepancies, initiate corrections, provide visibility of data, and maintain web applications that assist in the tracking, scanning, and organizing of data to identify anomalies in the system and correct them. Air Mobility Command We provide program planning, enterprise architecture, systems engineering, decision support, logistics thought leadership, subject matter expertise, and business analysis services to the Air Mobility Command. Air Combat Command We provide the Air Force Command and Control Integration Center with engineering services and program management support for the Air Force Tactical Data Link program. We also provide scientific and technical services for the engineering and integration of military vocabularies. 6 Table of Contents U.S. Army Customers Army High Performance Computing Research Center (“AHPCRC”) AHPCRC is a multidisciplinary computational science and engineering research center that addresses the Army’s most difficult scientific and engineering challenges, using high performance computing (HPC) to anticipate and meet real-world needs on the battlefield.Through its High Performance Technologies Group, DRC serves as the infrastructure and managing partner for AHPCRC. We are responsible for the overall management of the program, including business operations, research reporting, communications, and contract compliance. Army Intelligence and Information Warfare Directorate DRC’s High Performance Technologies Group has assisted in the development and deployment of an intelligence system at in-theater U.S. Army bases to improve communications among intelligence, tactical, counter-narcotics, and counter-terrorism initiatives.The system is based on a unified cloud data architecture that integrates disparate data in a single repository. Software Engineering Center We provide business consulting, software product development, and sustainment support to the Army Software Engineering Center. We modernized the Army Food Management Information System to better serve its customers and to manage food services for 350 dining facilities and 53 Army/Army Reserve installation operations worldwide. We have assisted in strategic planning, functional requirements gathering, and the evaluation of commercial food service software and have led the development and integration of commercial and custom-developed software. Armament Development Research & Engineering Center (“ARDEC”) DRC provides systems and software engineering, development, maintenance, modeling and simulation, and Independent Verification & Validation (“IV&V”) to the Army’s Paladin Self Propelled Howitzer, Lightweight 155mm Artillery and Mortar Systems Automated Fire Control Software Block upgrade programs. DRC also designed, developed, and is now maintaining, a secure network infrastructure in support of ARDEC’s research activities at Picatinny Arsenal. Medical Research Institute for Chemical Defense The mission of the U.S. Army Medical Research Institute for Chemical Defense is to develop medical countermeasures to chemical warfare agents and to train medical personnel in the medical management of chemical casualties. For the Medical Research Institute for Chemical Defense, we maintain courseware, modify course content and descriptions, and track courses. We provide academic outreach and communications program support to retain, recruit, transition, and provide outreach and education to new talent acquired through internships, the Oak Ridge Institute for Science and Education and the National Research Council. Training and Doctrine Command For the Maneuver Center of Excellence, we develop and revise the Army tactics, techniques and procedures manuals and training products.We also support the Armor School's Heavy Brigade Combat Teams (“HBCT”) Tactical Leader Course.For the Human Capital Enterprise, we prepared a comprehensive analysis to improve human capital systems and processes. 7 Table of Contents We assisted in writing the Joint Capabilities Integrated Development System documents for the Army’s HBCT, security, and reconnaissance acquisition programs. We assist the U.S. Army Training and Doctrine Command Analysis Center at Fort Leavenworth, Kansas in conducting studies and analysis to advance U.S. Army doctrine, organization, training, material, leadership, personnel, and facilities ideas associated with U.S. Army transformation. We help develop, manage, operate, and maintain the tools, scenarios, data, and simulation needed to enable the analysis. Army Research Institute For the Army Research Institute we evaluate training courses and materials and gauge their ability to train soldiers to achieve mission objectives. We provide training requirements analysis, training programs and evaluation tools and methods, which enable Army units to utilize digital training programs and advanced distributed learning approaches. Aviation / Missile Command We provide programmatic consulting, engineering and logistics management to the U.S. Army Materiel Command and U.S. Army program executive officers for acquisition of major weapon systems. Our engineers analyze and review airframe, avionics, aeromechanics and propulsion issues for U.S. Army project managers, provide logistics and fielding support, and prepare electronic technical manuals for rotary and fixed-wing aircraft systems. We also support other U.S. Army activities with acquisition logistics, systems engineering and other related program management services for the U. S. Army Aviation and Missile Command and Communications-Electronics Command. U.S. Navy Customers Naval Air System Command and Marine Corps For the Naval Air System Command and Marine Corps we provide assistance in implementing the Navy’s continuous improvement initiative for improving operational effectiveness. We provide Lean Six Sigma training and technical support services around the world. Office of Naval Research We provide engineering, IT and business transformation services to two Office of Naval Research programs, Manufacturing Technology and Lean Pathways. Other Defense Agency Customers Office of Assistant Secretary of Defense for Health Affairs In 2008, we were awarded a ten-year ID/IQ contract by the Office of the Assistant Secretary of Defense for Health Affairs, which includes the TRICARE Management Activity. This TRICARE Evaluation, Analysis, and Management Support (“TEAMS”) contract provides a vehicle for obtaining services in support of policy development, decision-making, management and administration, program and/or project management and administration. We were one of 23 companies awarded the TEAMS contract, which has a total ceiling value of $5 billion. We have won a number of task orders with a total value of $90 million under the contract supporting the TRICARE Traumatic Brain Injury and Psychological Health Program, the Defense Center of Excellence, the Military Medical Support Office, the Northern Regional Medical Command, the Military Health System Strategic Communications Office, and the Walter Reed Army Medical Center. DRC provides program management, program evaluation and analysis, clinical support, project coordination and administrative services. 8 Table of Contents U.S. Army Engineering Research and Development Center Through its High Performance Technologies Group, DRC provides science and technology services under the Productivity Enhancement, Technology Transfer, and Training program. We facilitate the transfer of advanced technologies into defense applications.The technical areas include climate, weather, ocean modeling and simulation, biology, chemistry and materials science, electromagnetics and acoustics, networking and systems communications, fluid dynamics, structural mechanics, environmental quality modeling and simulation, and signal/image processing.DRC’s services include mathematical algorithm development, supercomputing, research training, and research program management, oversight, and assistance. Deputy Assistant Secretary of Defense, Systems Engineering Through its High Performance Technologies Group, DRC provides specialty engineering support in the execution of the regulatory and statutory policy, guidance, specialty engineering, and human capital functions of large DoD acquisitions. Under the Systems Assurance and Program Protection contract DRC provides program review, requirements assessments, system assurance, and risk identification and assessment services for the DoD’s 200 largest programs. Through its Strategic Studies contract DRC provides systems engineering and analysis, modeling and simulation, and policy guidance. Maryland Procurement Office We provide business process reengineering, records management, and workflow application development and implementation solutions to this client. U.S. Transportation Command We provide logical and physical data modeling expertise, data engineering, and management support services to the U.S. Transportation Command. Joint Strike Fighter (F-35) Program Office Our work encompasses a variety of services in the areas of logistics, strategic planning, business operations management, and technical assessment and analysis. We assist in the evaluation and development of acquisition and sustainment strategies, provide analytical support for government validation and verification of the autonomic logistics system, and provide technical support for model enhancement, business process improvement initiatives and recommendations for performance-based program metrics that capture operational and supportability requirements. Defense Media Activity Office We provide the Defense Media Activity office with thought leadership, analysis, and technical expertise on emerging media options and creative services in the form of writing, editing, videography, and web site design and development. Office of the Director of National Intelligence Through its High Performance Technologies Group DRC developed and continues to enhance and maintain the Intelligence Resource Information System, which the Office of the Director of National Intelligence uses to monitor and manage budgets for all intelligence agencies. 9 Table of Contents Defense Logistics Agency We are helping the Defense Logistics Agencyfully implement a continuous process improvement infrastructure, which will achieve better efficiency, effectiveness, and flexibility of the agency's logistical and technological services. Our Lean Six Sigma-credentialed staff provides the methodologies, tools, and expertise to implement business improvement practices which have already led to improvements such as reduced cycle times for critical agency processes. Missile Defense Agency The Missile Defense Agencyis chartered with developing future space-based missile defense capabilities. We provide research on manufacturability and productability to this client under multi-year contracts. Department of Homeland Security (“DHS”) We provide solutions and services to all seven major DHS components, as well as department level offices. DHS Headquarters, Office of the Chief Information Officer We deliver management services assisting the DHS Office of the Chief Information Officer (“OCIO”) with IT policy and planning, investment and portfolio management, enterprise architecture, information assurance and IT security, and information sharing. We also provide oversight and assessment services for the IT Services Office. We work closely with portfolio owners to resolve conflicts and facilitate agreements among competing interests and provide a neutral perspective to decision-makers who need to choose specific technology and mission targets. We also provide capital planning and investment training. We provide enterprise architecture services, which help improve organizational performance and core business processes, ensure that investments are cost-effective and mission-focused and that IT programs and assets are well-managed to maximize their return on investment. We provide a wide array of information security services to the DHS Information Security Office’s Compliance Division, including supporting the DHS Information Security Performance Plan and ensuring compliance with the Federal Information Security Management Act (“FISMA”). We are responsible for conducting Certification and Accreditation document reviews, and technical reviews of critical controls, as well as reviews of information security programs within DHS agencies. DRC personnel maintain the DHS FISMA inventory, provide technical subject matter expertise to assist in developing and implementing remediation plans of action and milestones in response to audit findings, and provide training to information security personnel across DHS agencies. Immigration and Customs Enforcement (“ICE”) We provide business engineering services, technical support, design and architectural support required to assist with the development of enterprise and system-level architectures for the Office of the Chief Information Officer for ICE. The tasks include system and software engineering, systems integration, system security, and program documentation required for continued software support and requirements management. We support the ongoing development and subsequent maintenance of the ICE enterprise architecture planning artifacts. The enterprise solution we are helping to develop provides the framework for fully integrating ICE systems and provides the basis for continuously evaluating and assessing transformation efforts. Using an IT investment management framework and value-driven reengineering methodology we provide the ICE OCIO program executive office with the resources, processes and expertise required to better manage the ICE IT investment portfolio. We also assist in implementing project management best practices that encourage collaboration and integration for improved project performance. 10 Table of Contents Department of Justice (“DOJ”) DRC provides program architecture, program requirements development and analysis, advisory services and systems engineering, IV&V, and security certification and accreditation services to the DOJ’s Office of the Chief Information Officer. DRC also provides software development, enhancement, and maintenance services in support of (1) the Federal Bureau of Investigation’s (“FBI”) Intelligence Information Report Distribution System, a web-based tool for creating and disseminating standardized intelligence information reports, and (2) the Foreign Intelligence Surveillance Act Management System, a work flow system, which manages and preserves documentation for classified surveillance requests. Transportation Security Administration DRC serves as Information System Security Officer for several Transportation Security Administration mission-critical applications, including the Staffing Allocation Model Forecasting Tool, a modeling application that analyzes incoming flight data to calculate the staffing levels needed to operate security operations for more than 470 airports. United States Coast Guard We assist the Coast Guard information system security manager in responding to notices of findings and recommendations from recent audits. We provide support to the Coast Guard in the analysis of their recent audit results and development of improvements to IT policies, procedures, and practices in order to ensure that the audit results are adequately addressed and compliance with DHS requirements is achieved. DRC provides mission and capabilities analysis for Coast Guard modernization projects identifying and aligning strategic, operational and tactical mission and task requirements. Federal Emergency Management Agency (“FEMA”) We support the FEMA by providing guidance, training, and feedback to the components on the development and maintenance of plans of action and milestones in response to audit findings. We also review plan of action and milestones data and present current information to FEMA system security officers, managers, business process owners, and personnel responsible for information security, utilizing existing audit database and shared network drive to track audit requests and remediation efforts to further ensure timely delivery of information. We provide the FEMA Office of External Affairs with communications strategy, message coordination, analyses and guidance, relationship-building, and decision support services. Customs and Border Protection We develop functional Web-based training courseware to meet the training and simulation needs of the Customs and Border Protection Office of Air & Marine. We designed, implemented, and currently maintain their OpSTAR network to meet the training, distribution, and tracking needs of the National Air Training Center. We also provide flight training support, tactical scenario based instruction, and other related training needs. We also developed and support the Customs and Border Protection’s Procurement Directorate Knowledge Management System. United States Secret Service We provide the United States Secret Service Chief Information Security Officer with information assurance and system security services and solutions. 11 Table of Contents Other Federal Civilian Agencies Department of Veterans Affairs (“VA”) We provide a variety of program management, information technology, and related services to a number of VA Offices, including the Veterans Health Administration, the Office of Information and Technology, and the Veterans Benefits Administration.DRC’s largest contract is with the Veterans Relationship Management Program.The objective of this program is to create a one-stop system providing veterans with access to education, benefits, and healthcare information.For this program, DRC provides systems engineering, program architecture, program management, requirements analysis, IV&V, life cycle engineering, communications support, and integration of business processes and systems. Federal Deposit Insurance Corporation (“FDIC”) The FDIC is striving to continually improve the overall operating efficiency and effectiveness of its IT resources. Through our business analysis and management support services, we identify opportunities for improved efficiency and effectiveness of its IT resources. We also are providing training systems development solutions to the FDIC. Department of Treasury, Financial Management Service DRC’s High Performance Technology Group designed, developed, and currently supports the Financial Management Service’s Secure Payment System with security and system enhancement services.The Secure Payment System is the federal government’s primary payment system, processing over 1 billion transactions valued at greater than $1.6 trillion annually, supporting over 2,400 users at more than 250 federal agencies.DRC also provides IT architecture, design, and IV&V services for the Payment Application Modernization program. Department of Treasury, Internal Revenue Service (“IRS”) We provide the IRS with IT support to the Enforcement Revenue Information System, where we provide independently-assessed CMMI Level 3 IV&V support. We also supply the IRS with professional support and consultingservices to the Transition Management Office which does organizational preparedness assessments for application implementation. National Oceanic and Atmospheric Administration, Geophysical Fluid Dynamics Laboratory (“GFDL”) Under its contract with the GFDL, DRC’s High Performance Technologies Group develops and uses mathematical models and computer simulations to improve the understanding of and ability to predict behavior of the atmosphere, oceans, and climate.Also, DRC develops, enhances, and maintains the core modeling framework for GFDL’s large-scale, high performance computing platform. Pension Benefit Guaranty Corporation The Pension Benefit Guaranty Corporation Enterprise Program Management Office has a mission to maintain corporate integrated IT governance and management framework policies, processes, procedures, standards and guidelines. We help the Office meet its quality management objectives through the conduct of compliance audits and the development and implementation of continuous improvement programs. Department of Energy, Nuclear Regulatory Commission Through its High Performance Technologies Group, DRC designed developed and implemented a secure, classified information management system and network used to address concerns related to nuclear materials and power plants. 12 Table of Contents Office of Personnel Management We provide human capital and training support to the Office of Personnel Management. State and Local Government Sector State of Colorado We designed, built and currently support a network for the Colorado Department of Human Services, which connects more than 11,000 end users at 130 sites with the State’s child welfare benefits management system. For an important State of Colorado Department of Revenue program, DRC had a major role in developing an architectural plan and building the infrastructure that supports the state’s new tax system. We also provide IT operations support and security management services for the state’s voter registration system. State of California Under a subcontract, we provide the training and performance support solution component of a $245 million project for the California Department of Corrections and Rehabilitation's Strategic Offender Management System Project. We also provide the State of California with an innovative, multidimensional training program to ensure the highest level of user effectiveness on the new system while minimizing impact on normal business operations. Our team provides train-the-trainer courses to more than 1,200 state trainers. State of Tennessee For the State of Tennessee, we customized our State of Ohio web-based Statewide Automated Child Welfare System solution, aligning it with the State of Tennessee’s unique child welfare practices. The new system, called the Tennessee Family and Child Tracking System (“TFACTS”), was successfully implemented and deployed in 2010. Our solution enables vast improvements in the state’s case management capabilities. CONTRACTS Government Contracting Methods The government procures services through the use of either definite or indefinite contract awards.Through definite contracts the government procures from a single vendor a stipulated set of services over a specified time period using a defined price mechanism.Such contracts are most often awarded on the basis of a competitive bid process and evaluation. The preferred means by which the government procures services today is through indefinite contract awards, commonly referred to as agency-wide ID/IQ contracts.Occasionally, these contracts are issued to a single provider but most often they are issued for multiple years to multiple vendors. The number of vendors awarded an indefinite contract vehicle, or ordering contract, is limited in order to make the process of issuing work orders under the contract more efficient.Once the master contract is issued, individual task orders are competed amongst the contract holders with individual awards setting out work to be performed, period of performance and pricing for each order. 13 Table of Contents These vehicles have enabled contracting officers to accelerate the pace of awards. Concurrently, under current budgetary pressures, our customers have the flexibility to delay awards, reduce funding or fund work on an incremental basis.Foreseeing this trend, the acquisition of these contracts is a strategic priority for DRC.Today, we hold a broad portfolio of these prime contracts, including the following: Market Sponsoring Agency M/S(1) Contract Name Government Wide General Services Administration M Alliant Government Wide Office of Personnel Management M Training and Management Assistance (TMA) Homeland Security Department of Homeland Security M Enterprise Acquisition Gateway to Leading Edge (EAGLE) Homeland Security Department of Homeland Security M Professional Program Management Services/Solutions (PPMSS) Homeland Security Department of Justice M Information Technology Support Services (ITSSS) Homeland Security Department of Justice S Base Purchase Agreement Financial/Regulatory Department of Treasury M Treasury Information Processing Support Services (TIPSS IV) Financial/Regulatory Federal Deposit Insurance Corporation S Business Analysis Management Support Services (BAMSS) Healthcare TRICARE (Department of Defense) M Evaluation, Analysis, Management & Support (TEAMS) Healthcare Food and Drug Administration M Enterprise System Life Cycle Management Support (ELMS) Intelligence Maryland Procurement Office S BajaSands Readiness Assistant Secretary of Defense for Research and Engineering S Base Purchase Agreement Readiness Army Training and Doctrine Command M Simulation & Training Omnibus Contract (STOC II) Readiness Army Research Institute M Research, Development & Analysis in Army Training (TRAIN II) Readiness Department of Defense M Logistics Management Support Services (LMSS) Readiness U.S. Air Force M Enterprise Integration Services Management (NETCENTS EISM) Readiness U.S. Air Force M Design Engineering Support Program (DESP III) M Multiple Award; S Single Award The EAGLE and PPMSS contracts are currently under re-competition for successor contract vehicles.We believe we are well positioned to win successor contracts in each circumstance.However, the outcomes from the competitions remain uncertain and there can be no assurance that successor contracts will be awarded to DRC. Prime Contracts and Subcontracts We provide our services and solutions as a prime contractor for 79% of our revenues in 2011, up from 73% in 2010 and 71% in 2009.The remainder of our work, which was nearly entirely for government end customers, was performed as a subcontractor to another company, who held a prime contract with a government customer for the delivery of the services we provided.We are submitting an increasing portion of our contract proposals as a prime contractor, where we are responsible for the entire contract engagement, including the work of subcontractors.On large, complex engagements we often engage subcontractors to fully address the capability requirements of our clients. 14 Table of Contents Types of Contract Pricing Our U.S. Government contracts fall into one of three categories: (i)fixed-price, both completion and term (which operate similar to time-and-material), including service-type contracts, (ii)time-and-materials, and (iii)cost reimbursable. Under a fixed-price contract, the U.S. Government pays an agreed upon price for our services or products, and we bear the risk that increased or unexpected costs may reduce our profits or cause us to incur a loss. Conversely, to the extent we incur actual costs below anticipated costs on these contracts, we could realize greater profits. Under a time-and-materials contract, the U.S. Government pays us a fixed hourly rate, which is intended to cover salary costs and related indirect expenses, to include a profit margin. Under a cost reimbursable contract, the U.S. Government reimburses us for our allowable direct expenses and allowable and allocable indirect costs and pays a negotiated fee. In recent years, there has been an increase in the portion of contracts issued on a fixed price basis, compared with time-and-materials or cost-reimbursable, in an effort to reduce the risk to the government of cost overruns.We believe our contract cost management capabilities are strong and view this trend as favorable to DRC.The amount of our revenue derived from fixed price contracts in 2011 was 48%, compared with 47% in 2010 and 40% in 2009. Contract Terms and Conditions Our contracts with the U.S. Government customers generally are subject to compliance with Federal Acquisition Regulations.Individual government agency and state contracts may have additional terms and conditions.Generally our contracts are subject to termination at the convenience of the U.S. Government or the state. However, in the event that a contract is terminated by the respective government, we would be eligible to be reimbursed for our allowable costs up to the time of termination and would be paid a proportionate amount of the stipulated profit attributable to the work actually performed. Although U.S. Government or state contracts may extend for several years, they are generally funded on an annual basis, or incrementally for shorter time periods, and are subject to reduction or cancellation in the event of changes in U.S. Government or state requirements due to appropriations or budgetary concerns. In addition, if the federal or state government curtails expenditures for research, development and consulting activities, the curtailment could have a material adverse impact on our revenue and earnings. Backlog Funded backlog for government contracts represents a measure of our potential future revenues. In addition to funded backlog levels, we have contract ceiling amounts available for use on certain government contracts, including multiple award contracts, indefinite delivery contracts, and indefinite quantity contracts. Additional information regarding our funded and unfunded backlog can be found in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item 7 and in Part II, Item 8 of this Form 10-K. BUSINESS DEVELOPMENT We have a central business development group, which is aligned with our operating units and is charged with identifying and winning significant new business opportunities. Our business development group operates with disciplined processes and information systems that provide transparency to pipeline and bid status.Our business development account managers are experienced and well trained in the solutions we offer.The business development group also maintains a proposal development and publication capability. 15 Table of Contents COMPETITION The federal government is one of the largest purchasers of management consulting, engineering and information technology consulting services in the world.The market of suppliers of these services is diverse and fragmented. As a result we compete and collaborate with a large number of companies, as either a prime or subcontractor.Depending on the specific market or competitive opportunity our competition may include (i) other contractors and consulting firms focused primarily on providing services to the federal government, such as CACI International, Inc., NCI Inc., ICF International, SRA International, Inc., Booz Allen Hamilton, Inc. and Science Applications International Corporation; (ii) divisions of large defense contractors such as Lockheed Martin Corporation, General Dynamics Corporation and Northrop Grumman Corporation; (iii) divisions of consulting firms such as Computer Sciences Corporation and Deloitte Consulting LLP; and (iv) a broad base of smaller companies specializing in specific markets, often receiving advantages under U.S. Small Business Administration (“SBA”) programs.Other than the small businesses, most of the firms against which we compete are far larger and have far greater resources than we have. We believe our competitive advantage is that we offer our clients similar people, processes, and capabilities as the larger firms with the responsiveness of a smaller company. The Department of Defense advisory and assistance services represent approximately 6% of the Company’s business.Procurements for this work are increasingly being restricted to small businesses. In this market the Company competes as a subcontractor with small businesses and generally is seen by customers as having outstanding capabilities and qualifications.However, this market is price competitive, which can be a disadvantage when competing with small businesses. GOVERNMENT REGULATION As a defense contractor, we are subject to many levels of audit and review, including by the Defense Contract Audit Agency, the Defense Contract Management Agency, the various inspectors general, the Defense Criminal Investigative Service, the Government Accountability Office, the DOJ and Congressional committees. These audits and reviews could result in the termination of contracts, the imposition of fines or penalties, the withholding of payments due to us or the prohibition from participating in certain U.S. Government contracts for a specified period of time. Any such action could have a material adverse effect on our business, financial condition, results of operations, and cash flows. Governmental awards of contracts are subject to regulations and procedures that require formal bidding procedures and allow for protests by losing bidders. Such protests may result in significant delays in the commencement of expected contracts, the reversal of a previous award or the reopening of the competitive-bidding process, which could have a material adverse effect upon our business, financial condition, results of operations and cash flows. The U.S. Government has the right to terminate contracts for convenience in accordance with government regulations. If the government terminated contracts, the Company would generally recover costs incurred up to termination, costs required to be incurred in connection with the termination and a portion of the fee earned commensurate with the work performed to termination. However, significant adverse effects on the Company’s indirect cost pools may not be recoverable in connection with a termination for convenience. Contracts with state and other governmental entities are subject to the same or similar risks. Compliance with federal, state and local provisions relating to the protection of the environment has not had and is not expected to have a material effect upon our capital expenditures, earnings or competitive position. 16 Table of Contents EMPLOYEES Our customers value the skills of our employees.We believe our compensation and benefit plans are competitive within our industry, and we develop the skills of our employees through formal training and certification programs.Our workforce is highly educated with more than 40% of our employees holding graduate level degrees or above.Our staff holds nearly 500 professional certifications, including more than 100 certified Project Management Professionals. As of December31, 2011, we had approximately 1,500 employees. Approximately 73% of our employees hold federal government security clearances.Nearly all of our employees are located in the United States.We require all employees to annually complete training on compliance subjects.None of our employees are represented by a labor union or subject to a collective bargaining agreement. PROPRIETARY INFORMATION Patents, trademarks and copyrights are not materially important to our business. The U.S. Government and state government have certain proprietary rights in software processes and data developed by us in our performance of government and state contracts. SEASONALITY Our business is not seasonal. However, it is not uncommon for federal government agencies to award extra tasks or complete other contract actions in the weeks before the end of the federal government’s fiscal year (which is September30) in order to avoid the loss of unexpended fiscal year funds. Additionally, in years when the federal government does not complete its budget process before the end of its fiscal year, such as in 2011 and in 2010, government operations typically are funded pursuant to a continuing resolution that authorizes agencies of the federal government to continue to operate, but traditionally does not authorize new spending initiatives. When much of the federal government operates under a continuing resolution, delays can occur in procurement of products and services that can affect our revenue and profit during the period of delay. FINANCIAL DATA, BUSINESS SEGMENT AND OTHER INFORMATION Financial data, business segment and other information can be found in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item 7 and in PartII, Item8 of this Form10-K. Unless otherwise indicated, all financial information contained in this Form10-K refers to continuing operations. We maintain an Internet site at http://www.drc.com. Our Form10-K, Quarterly Reports on Form10-Q and Current Reports on Form8-K and all amendments to these reports are available free of charge through our website by clicking on the “Investor Relations” page and selecting “SEC Filings”. The public may read and copy any materials we file with the Securities and Exchange Commission at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.The public may also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC.We do not intend that the information contained on our website be deemed a part of this Form 10-K or to be deemed filed with the SEC. 17 Table of Contents ITEM 1A. RISK FACTORS In addition to the other information in this Form10-K, readers should carefully consider the risks described below before deciding to invest in shares of our common stock. These are risks and uncertainties we believe are most important for you to consider. Additional risks and uncertainties not presently known to us, or which we currently deem immaterial, or which are similar to those faced by other companies in our industry or business in general, may also impair our business operations. If any of the following risks or uncertainties actually occurs, our business, financial condition, results of operations or cash flows would likely suffer. In that event, the market price of our common stock could decline. Our Revenue is Highly Dependent on the Federal Government. Changes in Federal Spending Priorities or Policies Could Adversely Affect Our Results. Certain individual programs account for a significant portion of our U.S. Government business. We cannot provide any assurance that any of these programs will continue at current levels. Our revenue could be adversely affected by significant changes in federal spending priorities or policies such as: • decreases in spending by agencies or programs we support; • changes in funding priorities within the U.S. Government; • replacement of professional services contractors with federal employees (i.e., in-sourcing); • federal government shutdowns due to weather, security threats, lack of budget funding or other reasons; • delays in payment of our invoices due to policy changes or problems with government information systems; • failure of Congress to timely pass sufficient appropriations to fund our programs; • increased allocation of federal contracts to small minority-owned or disadvantaged businesses; • failure of Congress to continue funding of programs that extend over multiple fiscal years; • diversion of funds to pay for international conflicts or reconstruction; or • DoD base realignment and closures. In 2011 and 2010, we generated 95% and 93% of our revenues, respectively, from contracts with the United States government, either as a prime contractor or as a subcontractor.As a result we are significantly impacted by trends and changes in federal expenditures and procurement policies.The U.S. government deficit,budgetary challenges and efforts to curtail expenditures are on-going and reflected in (i) the Budget Control Act of 2011, which increased the debt ceiling and enacted 10-year discretionary spending caps and automatic spending cuts, referred to as sequestration, which will enact $1.2 trillion of spending cuts over 10 years, if not amended by Congress and the President, (ii) the Defense Strategic Guidance, issued on January 5, 2012 which outlines fundamental changes in strategy- a force, which is smaller, leaner but agile, flexible and technologically advanced, and (iii) the President’s budget submission for the fiscal year beginning October 1, 2012.Additionally, sizeable mandatory outlays for social security and medical programs in the face of large budget deficits indicate that federal discretionary spending will remain under pressure. Overall, the President’s information technology budget request of $78.9 billion for fiscal year 2013 is down slightly from the fiscal year 2012 enacted budget, reflecting reductions in defense and intelligence budgets and increases in civilian agencies such as the Departments of Treasury, Veterans Affairs and Education. 18 Table of Contents We have seen and anticipate continued impacts from government budget management initiatives, the specific timing and effects of which may be not be predictable, such as: • Program delays, cuts and terminations, • fewer new program starts, • intensified price competition for new business and re-competes of current business, and • pressure to reduce dependency on service contractors and set more work aside for small and socially disadvantaged businesses. These events may result in (i) new business contract wins being lower than expected or needed to sustain growth, (i) ending of or reductions to current programs and contracts, and (iii) lower profit margins as a result of pricing pressure and the need to invest in winning new and retaining existing business – all of which may adversely affect our results of operations and financial condition. We Must Bear the Risk of Various Pricing Structures Associated With Government Contracts. We derive most of our revenue from contracts and subcontracts with the U.S. Government. A significant portion of our federal and state government contracts are undertaken on a time and materials basis, with fixed hourly rates that are intended to cover salaries, benefits, other indirect costs of operating the business and profit. Our time and material contracts represented 32% of total revenue in 2011 and 2010.The pricing of these contracts is based upon estimates of future salaries and costs and assumptions as to the aggregate volume of business that we will perform in a given business division or other relevant unit. We undertake various government projects on a fixed-price basis. Our revenues earned under fixed price contracts as a percentage of total revenues represented 48% and 47% in 2011 and 2010, respectively. Under a fixed-price contract, the government pays an agreed upon price for our services or products, and we bear the risk that increased or unexpected costs may reduce our profits or cause us to incur a loss. Significant cost overruns can occur if we fail to: • adequately estimate the resources required to complete a project; • properly determine the scope of an engagement;or • complete our contractual obligation in a manner consistent with the project plan. For fixed price contracts, we must estimate the costs necessary to complete the defined statement of work and recognize revenue or losses in accordance with such estimates. Actual costs may vary materially from the estimates made from time to time, necessitating adjustments to reported revenue and net income. Underestimates of the costs associated with a project could adversely affect our overall profitability and could have a material adverse effect on our business, financial condition, results of operations, and cash flows. While we endeavor to maintain and improve contract profitability, we cannot be certain that any of our existing or future fixed-price projects will be profitable. A substantial portion of our U.S. Government business is as a subcontractor. In such circumstances, we generally bear the risk that the prime contractor will meet its performance obligations to the U.S. Government under the prime contract and that the prime contractor will have the financial capability to pay us amounts due under the subcontract. The inability of a prime contractor to perform or make required payments to us could have a material adverse effect on our business, financial condition, results of operations, and cash flows. 19 Table of Contents Federal Government Contracts Contain Provisions Giving Government Customers a Variety of Rights that are Unfavorable to Us, Including the Ability to Terminate a Contract at Any Time for Convenience. Federal government contracts contain provisions and are subject to laws and regulations that give the government rights and remedies not typically found in commercial contracts. These provisions may allow the government to, among other things: • terminate existing contracts for convenience, as well as for default; • reduce orders under, or otherwise modify, contracts or subcontracts; • cancel multi-year contracts and related orders if funds for contract performance for any subsequent year become unavailable; • decline to exercise an option to renew a multi-year contract; • suspend or debar us from doing business with the federal government or with a governmental agency; • prohibit future procurement awards with a particular agency as a result of a finding of an organizational conflict of interest based upon prior related work performed for the agency that would give a contractor an unfair advantage over competing contractors; • subject the award of contracts to protest by competitors, which may require the contracting federal agency or department to suspend our performance pending the outcome of the protest; and • claim rights in products and systems produced by us. If the government terminates a contract for convenience, we may recover only our incurred or committed costs, settlement expenses and profit on work completed prior to the termination.If the government terminates a contract for default, we may not recover even those amounts and instead may be liable for excess costs incurred by the government in procuring undelivered items and services from another source. Due to current budgetary pressures to decrease federal spending, there may be an increased likelihood that funding may be terminated or reduced in one or more programs in which we participate, which may result in a greater number of contractual terminations for convenience.If one of our government customers were to unexpectedly terminate, cancel or decline to exercise an option to renew one or more of our significant contracts or programs, our revenues and operating results would be materially harmed. Our Contracts and Subcontracts with Government Agencies Are Subject to a Competitive Bidding Process. We May Be Unsuccessful in Re-Competition for Work We Are Currently Performing. Most of our federal and state government contracts are renewable on an annual basis, or are subject to the exercise of contractual options. Multi-year contracts often require funding actions by the U.S. Government, a state legislature, or others on an annual or more frequent basis. As a result, our business could experience material adverse consequences should such funding actions or other approvals not be taken. We operate in a highly competitive market, and routinely we must compete to re-win work we are currently performing.On all of these re-competitions there exists a reasonable possibility that we will not be the winner, in which event future revenues, operating results and cash flows could be materially adversely affected. Governmental awards of contracts are subject to regulations and procedures that permit formal bidding procedures and protests by losing bidders. Such protests may result in significant delays in the commencement of expected contracts, the reversal of a previous award decision, or the reopening of the competitive bidding process, which could have a material adverse effect on our business, financial condition, results of operations, and cash flows. 20 Table of Contents Federal Government In-Sourcing Could Result in Loss of Business Opportunities and Personnel. The federal government has continued to reduce the percentage of contracted services in favor of more federal employees through an initiative called “in-sourcing.” Over time in-sourcing could have a materially adverse affect on the Company’s business, financial condition and results of operations. Specifically, as a result of in-sourcing federal procurements for services could be fewer and smaller in the future. In addition, work DRC currently performs could be in-sourced by the federal government and, as a result, the Company’s revenues could be reduced. Moreover, DRC employees working on contracts could also be hired by the government. This loss of DRC employees would necessitate the need to retain new employees. Accordingly, the effect of in-sourcing, or the continuation of in-sourcing at a faster than expected rate, could have a materially adverse affect on the Company’s business, financial condition, and results of operations over time. Since January 1, 2010, we have experienced a reduction in positions and approximately a $21 million reduction in annual revenue from in-sourcing. Inability to Hire or the Loss of Personnel Could Limit Our Growth. We are dependent on our ability to attract and retain highly skilled technical personnel. Many of our technical personnel may have specific knowledge and experience related to various government customer operations and these individuals would be difficult to replace in a timely fashion. In addition, qualified technical personnel are in high demand worldwide and are likely to remain a limited resource. The loss of services of personnel could impair our ability to perform required services under some of our contracts, to retain this business after the expiration of the existing contract, or to win new business in the event that we lost the services of individuals who have been identified in a given proposal as key personnel in the proposal. Any of these situations could have a material adverse effect on our business, financial condition, results of operations, and cash flows. Our Failure to Obtain and Maintain Necessary Security Clearances May Limit Our Ability to Perform Classified Work for Government Clients, Which Could Harm Our Business. Some government contracts require us to maintain facility security clearances, and require some of our employees to maintain individual security clearances. If our employees lose or are unable to obtain security clearances on a timely basis, or we lose a facility clearance, the government client can terminate the contract or decide not to renew the contract upon its expiration. As a result, to the extent that we cannot obtain the required security clearances for our employees working on a particular contract, or we fail to obtain them on a timely basis or fail to maintain these security clearances, we may not derive the revenue anticipated from the contract, which could have a material adverse effect on our business, financial condition, results of operations and cash flows. Security Breaches in Sensitive Government Systems Could Harm Our Business. Many of the systems we develop, install and maintain involve managing and protecting information involved in intelligence, national security and other sensitive or classified government functions. A security breach in one of these systems could cause serious harm to our business, damage our reputation and prevent us from being eligible for further work on sensitive or classified systems for federal government clients. We could incur losses from a security breach that could exceed the policy limits under our errors and omissions and product liability insurance. Damage to our reputation, limitations on our eligibility for additional work or other losses we incur resulting from a security breach in one of our systems could have a material adverse effect on our business, financial condition, results of operations and cash flows. 21 Table of Contents Our Business Could Be Negatively Impacted By Security Threats, Including Cyber Security Threats, and Other Disruptions. As a federal government contractor, security risks regarding our information include (i) theft of proprietary or competitive information, (ii) disabling of our administrative systems and disruption to our business, (iii) security breaches of government systems, for which we provide support services, and (iv) loss of business as a result of harm to the Company’s reputation due to a security breach.Over the past year, branches of the federal government and contractors that work for the federal government have been particularly prone to overseas hacking attempts. Defensive measures taken by us may be inadequate to prevent a breach in security, which could have a material adverse impact on operating results and financial condition. The Failure by Congress to Approve Budgets on a Timely Basis for the Federal Agencies We Support Could Delay Procurement of Our Services and Solutions and Cause Us to Lose Future Revenues. On an annual basis, Congress must approve budgets that govern spending by the federal agencies that we support. In years when Congress is not able to complete its budget process before the end of the federal government’s fiscal year on September30, Congress typically funds government operations pursuant to a continuing resolution. A continuing resolution allows federal government agencies to operate at spending levels approved in the previous budget cycle. When the U.S. Government operates under a continuing resolution, it may delay funding we expect to receive from clients on work we are already performing and will likely result in new initiatives being delayed or in some cases cancelled. Resulting delays in the collection of accounts receivable or delays or cancellations of existing projects could have a materially adverse impact on our business, financial condition, results of operations, and cash flows. Additionally, the proposed 2013 fiscal year budgetary sequestration could adversely impact our revenue. Failure to Maintain Strong Relationships with Other Contractors Could Result in a Decline in Our Revenues. In 2011 and 2010, we derived 21% and 27% of our revenues, respectively, from contracts in which we acted as a subcontractor to other contractors or to joint ventures that we and other contractors formed to bid on and execute particular contracts or programs. We expect to continue to depend on relationships with other contractors for a portion of our revenues for the foreseeable future. Our business, prospects, financial condition or operating results could be harmed if other contractors eliminate or reduce their subcontracts or joint venture relationships with us because they choose to establish relationships with our competitors; they choose to directly offer services that compete with our business; the government terminates or reduces these other contractors’ programs; or the government does not award them new contracts. Many of Our Federal Government Customers Execute Their Procurement Budgets Through Multiple Award Contracts Under Which We Are Required to Compete for Post-Award Orders, Potentially Limiting Our Ability to Win New Contracts and Increase Revenue. Changes in the federal procurement process have caused many U.S. Government customers to increasingly purchase goods and services through multiple award ID/IQ contracts and other multiple award and/or government-wide acquisition contract vehicles. These contract vehicles require that we make sustained post-award efforts to obtain task orders under the relevant contract. There can be no assurance that we will obtain revenues or otherwise sell successfully under these contract vehicles. Our failure to compete effectively in this procurement environment could harm our operating results. Our inability to win re-competitions of the multiple award contracts we currently hold could have a material adverse effect on future revenues, operating results and cash flows.Also our inability to win newly competed multiple award schedule contracts, which we do not currently hold, may impede our ability to grow. 22 Table of Contents We May Lose Revenue and Our Cash Flow and Profitability Could Be Negatively Affected if Expenditures Are Incurred Prior to Final Receipt of a Contract or Contract Funding Modification. We provide professional services and sometimes procure materials on behalf of our government clients under various contract arrangements. From time to time, in order to ensure that we satisfy our clients’ delivery requirements and schedules, we may elect to initiate procurements or provide services in advance of receiving formal contractual authorization from the government client or a prime contractor. If our government client or prime contractor requirements should change or the government directs the anticipated procurement to a contractor other than us, or if the materials become obsolete or require modification before we are under contract for the procurement, our investment might be at risk. If we do not receive the required funding, our cost of services incurred in excess of contractual funding may not be recoverable. This could reduce anticipated revenue or result in a loss, negatively affecting our cash flow and profitability. We May Be Liable for Systems and Service Failures. We create, implement and maintain IT and technical services solutions that are often critical to our customers’ operations, including those of federal, state and local governments. We may in the future experience some systems and service failures, schedule or delivery delays and other problems in connection with our work. If our solutions, services, products or other applications have significant defects or errors, are subject to delivery delays or fail to meet our customers’ expectations, we may: • lose revenues due to adverse customer reaction; • be required to provide additional services to a customer at no charge or a discount; • receive negative publicity that could damage our reputation and adversely affect our ability to attract or retain customers; and • suffer claims for substantial damages against us. In addition to any costs resulting from product warranties, contract performance or required corrective action, these failures may result in increased costs or loss of revenues if they result in customers postponing subsequently scheduled work, canceling contracts, or failing to renew contracts. While many of our contracts with the federal government limit our liability for damages that may arise from negligence in rendering services to our customers, we cannot be sure that these contractual provisions will protect us from liability for damages if we are sued. Even if unsuccessful, these claims could result in significant legal and other costs that may be a distraction to our management and/or may harm our reputation. If We Fail to Comply with Complex Procurement Laws and Regulations, We Could Lose Business and Be Subject to Various Penalties or Sanctions. We must comply with laws and regulations relating to the formation, administration, and performance of federal government contracts. These laws and regulations affect how we conduct business with our federal government contracts. In complying with these laws and regulations, we may incur additional costs. Non-compliance may also allow for the assignment of additional fines and penalties, including contractual damages. Among the more significant laws and regulations affecting our business are the following: • the Federal Acquisition Regulation, which comprehensively regulates the formation, administration and performance of federal government contracts; • the Truth in Negotiations Act, which requires certification and disclosure of all cost and pricing data in connection with contract negotiations; • the Cost Accounting Standards and Cost Principles, which impose accounting requirements that govern our right to reimbursement under certain cost-based federal government contracts; • laws, regulations, and executive orders restricting the use and dissemination of information classified for national security purposes and the export of certain products, services, and technical data; and • U.S export controls, which apply when we engage in international work. 23 Table of Contents Failure to comply with these control regimes can lead to severe penalties, both civil and criminal, and can include debarment from contracting with the U.S. Government. Our contracting agency customers periodically review our performance under and compliance with the terms of our federal government contracts. If a government review or investigation uncovers improper or illegal activities, we may be subject to civil or criminal penalties or administrative sanctions, including: • termination of contracts; • forfeiture of profits; • cost associated with triggering of price reduction clauses; • suspension of payments; • fines; and • suspension or debarment from doing business with federal government agencies. Additionally, the civil False Claims Act provides for potentially substantial civil penalties where, for example, a contractor presents a false or fraudulent claim to the government for payment or approval. Actions under the civil False Claims Act may be brought by the government or by other persons on behalf of the government, who may then share a portion of any recovery. If we fail to comply with these laws and regulations, we may also suffer harm to our reputation, which could impair our ability to win awards of contracts in the future or receive renewals of existing contracts. If we are subject to civil and criminal penalties and administrative sanctions or suffer harm to our reputation, our current business, future prospects, financial condition, or operating results could be materially harmed. The government may also revise its procurement practices or adopt new contracting rules and regulations, including cost accounting standards, at any time. Any new contracting methods could be costly to satisfy, be administratively difficult for us to implement, and impair our ability to obtain new contracts. Our Contracts and Administrative Processes and Systems Are Subject to Government Regulations, Audits and Cost Adjustments By the Federal Government, Which Could Reduce Our Revenue, Disrupt Our Business or Otherwise Adversely Affect Our Results of Operations. Federal government agencies, including the Defense Contract Audit Agency (“DCAA”), the Defense Contract Management Agency, various inspectors general, the Defense Criminal Investigative Service, the Government Accountability Office, and the DOJ, routinely audit and investigate government contracts and government contractors’ administrative processes, and systems. These agencies review our performance on contracts, pricing practices, cost structure, and compliance with applicable laws, regulations and standards. They also review our compliance with government regulations and policies and the adequacy of our internal control systems and policies, including our purchasing, accounting, estimating, compensation, and management information processes and systems. Any costs found to be improperly allocated to a specific contract will not be reimbursed, and any such costs already reimbursed must be refunded and certain penalties may be imposed. DCAA audits for costs incurred on work performed after December 31, 2007 have not yet been completed. In addition, DCAA audits for costs incurred by our recent acquisitions for certain periods prior to acquisition have not yet been finalized. 24 Table of Contents An unfavorable outcome of an audit by the DCAA or another government agency may adversely affect our financial results. Moreover, if any of the administrative processes and systems are found not to comply with requirements, we may be subjected to increased government scrutiny and approval that could delay or otherwise adversely affect our ability to compete for or perform contracts or collect our revenue in a timely manner. Such possibilities include that: • we would be required to reimburse the government for amounts previously received; • our pricing on contracts may be prospectively reduced; • payments to us may be significantly delayed or withheld; and • our ability to compete may be impaired by negative audit reports or by the failure to receive audit reports. If a government investigation uncovers improper or illegal activities, we may be subject to civil and criminal penalties and administrative sanctions, including termination of contracts, forfeitures of profits, suspension of payments, fines, and suspension or debarment from doing business with the federal government. In addition, we could suffer serious reputational harm if allegations of impropriety were made against us. Each of these results could cause actual results to differ materially and adversely from those anticipated. We do not know the outcome of pending or future audits. Our Markets are Highly Competitive, and Many of the Companies We Compete Against Have Substantially Greater Resources. The markets in which we operate include a large number of participants and are highly competitive. Many of our competitors may compete more effectively than we can because they are larger, better financed and better known companies than we are. In order to stay competitive in our industry, we must also keep pace with changing technologies and client preferences. If we are unable to differentiate our services from those of our competitors, our revenue may decline. In addition, our competitors have established relationships among themselves or with third parties to increase their ability to address client needs. As a result, new competitors or alliances among competitors may emerge and compete more effectively than we can. There is also a significant industry trend towards consolidation, which may result in the emergence of companies who are better able to compete against us. The results of these competitive pressures could cause our actual results to differ materially and adversely from those anticipated. Our Failure to Adequately Protect Our Confidential Information and Proprietary Rights May Harm Our Competitive Position. Our success depends, in part, upon our ability to protect our proprietary information and other intellectual property. Although our employees are subject to confidentiality obligations, this protection may be inadequate to deter misappropriation of our confidential information. In addition, we may be unable to detect unauthorized use of our intellectual property in order to take appropriate steps to enforce our rights. If we are unable to prevent third parties from infringing or misappropriating our copyrights, trademarks or other proprietary information, our competitive position could be harmed and our actual results could differ materially and adversely from those anticipated. Loss of Our Position as a Qualified Contractor Under One or More General Services Administration Schedules, Would Impair Our Operating Results and Our Ability to Keep Our Existing Business or Win New Business. If we were to lose any of our GSA schedules or our prime contractor position on any of our contracts, we could lose revenues, and our ability to win new business and our operating results could decline as a result. 25 Table of Contents A Preference for Minority-Owned, Small and Small Disadvantaged Businesses Could Impact Our Ability to be a Prime Contractor on Certain Governmental Procurements. As a result of the SBA set-aside program, the federal government may decide to restrict certain procurements only to bidders that qualify as minority-owned, small, or small disadvantaged businesses. As a result, we would not be eligible to perform as a prime contractor on those programs and in general would be restricted to no more than 49% of the work as a subcontractor on those programs. An increase in the amount of procurements under the SBA set-aside program may impact our ability to bid on new procurements as a prime contractor or restrict our ability to recompete on incumbent work that is placed in the set-aside program. If Our Employees Engage in Misconduct or Other Improper Activities, Our Business Could Be Harmed. We are exposed to the risk that employee fraud or other misconduct could occur. Misconduct by employees could include intentional failures to comply with federal government procurement regulations, engaging in unauthorized activities, or falsifying time records. Employee misconduct could also involve the improper use of our clients’ sensitive or classified information, which could result in regulatory sanctions against us and serious harm to our reputation. It is not always possible to deter employee misconduct, and the precautions we take to prevent and detect this activity may not be effective in controlling unknown or unmanaged risks or losses, which could have a material adverse effect on our business, financial condition, results of operations, and cash flows. We Are Involved in Litigation and Other Regulatory Matters Which, If Not Resolved in Our Favor, Could Harm Our Business. We are involved in litigation matters which could have a material adverse effect on our business, financial position, results of operations and cash flow. As a defense contractor, DRC is subject to many levels of audit and review from various government agencies, including the Defense Contract Audit Agency, various inspectors general, the Defense Criminal Investigation Service, the Government Accountability Office, the DOJ and Congressional committees. Both related to and unrelated to its defense industry involvement, DRC is, from time to time, involved in audits, lawsuits, claims, administrative proceedings, and investigations. We accrue for liabilities associated with these activities when it becomes probable that future expenditures will be made and such expenditures can be reasonably estimated. Except as noted below, we do not presently believe it is reasonably likely that any of these matters would have a material adverse effect on our business, financial position, results of operations, or cash flows. Our evaluation of the likelihood of expenditures related to these matters is subject to change in future periods, depending on then current events and circumstances, which could have material adverse effects on our business, financial position, results of operations, and cash flows. Issuances of our securities are subject to federal and state securities laws, and certain holders of common stock issued by us may be entitled to rescind their purchases. Approximately 148,000 shares issued through DRC's employee stock purchase plan between July 2007 and May 2011, at purchase prices ranging from $6.63 to $14.12 per share, were not registered under the federal securities law.We intend to offer to repurchase the approximately 119,000 shares that continue to be held by the original purchasers.The cost to repurchase these shares would have exceeded market value by approximately $0.1 million based on the December 30, 2011 stock price.If the fair market value of our common stock decreases before such repurchase, it may materially increase the cost to us for such repurchase, impacting our financial condition and cash flows. We Operate in Highly Competitive Markets and May Have Difficulties Entering New Markets. The government contracting business is subject to intense competition from numerous companies. The principal competitive factors are prior performance, previous experience, technical competence and price. In our efforts to enter new markets and attract new customers, we generally face significant competition from other companies that have prior experience with such potential customers. As a result, we may not achieve the level of success that we expect in our efforts to enter such new markets. 26 Table of Contents We May Be Subject to Product Liability Claims. Certain components sold by DRC are generally designed to operate as important elements of complex systems or products. Defects in our products could cause our customer’s product or systems to fail or perform below expectations. Although we attempt to contractually limit our liability for such defects or failures, we cannot assure you that our attempts to limit our liability will be successful. As such, we may be subject to claims for alleged performance issues related to our products. Such claims, if made, could damage our reputation and could have a material adverse effect on our business, financial condition, results of operations, and cash flows. Our Financing Requirements May Increase and We Could Have Limited Access to Capital Markets. Over the last several years, United States and worldwide capital and credit markets have experienced significant price volatility, dislocations, and liquidity disruptions, which have caused market prices of many stocks to fluctuate substantially and the spreads on prospective debt financings to widen considerably. While we believe that our current resources and access to capital markets are adequate to support operations over the near term and foreseeable future, we cannot assure you that these circumstances will remain unchanged. Our need for capital is dependent on operating results and may be greater than expected. Our ability to maintain our current sources of debt financing depends on our ability to remain in compliance with covenants contained in our financing agreements, including, among other requirements, maintaining consolidated total leverage, consolidated senior leverage, and consolidated fixed charge coverage ratios. If changes in capital markets restrict the availability of funds or increase the cost of funds, we may be required to modify, delay or abandon some of our planned expenditures, which could have a material adverse effect on our business, financial condition, results of operations, and cash flows. Fluctuations in our Operating Results and General Market Conditions May Affect the Price of Our Common Stock. Our revenue and earnings may fluctuate from quarter to quarter depending on a number of factors, including: • the number, size and timing of client projects commenced and completed during a quarter; • contract wins and losses; • changes to existing contracts made by our customers; • bid and proposal efforts undertaken; • progress on fixed-price projects during a given quarter; • employee productivity and hiring, attrition and utilization rates; • rapid changes in demand from our precision manufacturing customers; • accuracy of estimates of resources required to complete ongoing projects; • the trend in interest rates;and • general economic conditions. The stock market in recent years has experienced significant price and volume fluctuations that often have been unrelated or disproportionate to our operating performance, including: • decreases in our earnings and revenue or quarterly operating results; • changes in estimates by analysts; • repurchases of our common stock under a share repurchase program; • Market conditions in the industry; • announcements and new developments by competitors; and • regulatory reviews. If there is a decrease in the price of our common stock, we may be required to make a larger than expected contribution to our legacy pension plan fund to enable the pension plan fund to meet its obligations to plan participants.In addition, lower stock price could impair our ability to obtain financing to carry out our strategic plans.Finally, a decrease in the fair market value of our common stock may increase the amount of cash payable by us for the repurchase of our shares.Each of these consequences, in turn, could have an adverse impact on the our cash flow and liquidity. 27 Table of Contents We May Not Make or Complete Future Mergers, Acquisitions or Strategic Alliances or Investments Which May Adversely Affect Our Growth.Additionally, Acquired Operations May Perform at Levels Below Our Financial Projections or We May Be Unable to Successfully Integrate the Acquired Operations. We intend to continue to expand our operations through mergers, acquisitions or strategic alliances with businesses that will complement our existing business. However, we may not be able to find attractive candidates, or enter into acquisitions on terms that are favorable to us, or successfully integrate the operations of companies that we acquire. In addition, we may compete with other companies for these acquisition candidates, which could make an acquisition more expensive for us. Furthermore, our credit facilities contain certain restrictive covenants, such as limitations on investments, liens, and capital expenditures, that may make it more difficult to finance an acquisition that might otherwise be in our best interests. If we are able to successfully identify and complete an acquisition or similar transaction, it could involve a number of risks, including, among others: • the difficulty of assimilating the acquired operations and personnel; • the potential disruption of our ongoing business and diversion of resources and management time; • the potential failure to retain key personnel of the acquired business; • the difficulty of integrating systems, operations and cultures;and • the potential impairment of relationships with customers as a result of changes in management or otherwise arising out of such transactions. We cannot assure that any acquisition will be made, that we will be able to obtain financing needed to fund any acquisitions and, if any acquisitions are so made, that the acquired business will be successfully integrated into our operations or that the acquired business will perform as expected. In addition, if we were to proceed with one or more significant strategic alliances, acquisitions, or investments in which the consideration consists of cash, a substantial portion of our available cash could be used to consummate the strategic alliances, acquisitions, or investments. The financial impact of acquisitions, investments and strategic alliances could have a material adverse effect on our business, financial condition, results of operations, and cash flows and could cause substantial fluctuations in our quarterly and annual operating results. The Company Has Substantial Investments in Recorded Goodwill as a Result of Acquisitions, and Changes in Future Business Conditions Could Cause These Investments to Become Impaired, Requiring Substantial Write-Downs That Would Reduce the Company’s Operating Income. As of December31, 2011, goodwill accounted for $211.8 million, or approximately 65%, of the Company’s recorded total assets. The Company’s goodwill increased significantly as a result of the HPTi merger.Under accounting principles generally accepted in the United States of America, the Company reviews its goodwill for impairment annually or when events or changes in circumstances indicate the carrying value may not be recoverable. A significant and sustained decrease in expected reporting unit cash flows or changes in market conditions would increase the risk of impairment of recorded goodwill.If goodwill becomes impaired, the Company would record a significant charge to earnings in our financial statements during the period in which any impairment of our goodwill is determined, which may significantly reduce or eliminate our profits. ITEM 1B. UNRESOLVED STAFF COMMENTS We have not received any written comments from the staff of the Securities and Exchange Commission regarding our periodic or current reports that (1) were issued not less than 180days before the end of our 2011 fiscal year, (2)remain unresolved, and (3) we believe are material. 28 Table of Contents ITEM 2.PROPERTIES As of December31, 2011 we leased all of the facilities used in our operations totaling approximately 432,000square feet, of which we subleased approximately 131,000 square feet.We have principal offices in Andover, Massachusetts and in the Washington, D.C. area.We believe that our facilities are adequate for our current needs. ITEM 3.LEGAL PROCEEDINGS As a defense contractor, we are subject to many levels of audit and review from various government agencies, including the Defense Contract Audit Agency, Defense Contract Management Agency, various inspectors general, the Defense Criminal Investigation Service, the Government Accountability Office, the DOJ and Congressional committees. Both related to and unrelated to our defense industry involvement, we are, from time to time, involved in audits, lawsuits, claims, administrative proceedings and investigations. We accrue for liabilities associated with these activities when it becomes probable that future expenditures will be made and such expenditures can be reasonably estimated. We are a party to or are subject to litigation and other proceedings referenced in Note15 of our “Notes to Consolidated Financial Statements” in PartII, Item8 of this Form10-K. Except as noted therein we do not presently believe it is reasonably likely that any of these matters would have a material adverse effect on our business, financial position, results of operations or cash flows. Our evaluation of the likelihood of expenditures related to these matters is subject to change in future periods, depending on then-current events and circumstances, which could have material adverse effects on our business, financial position, results of operations and cash flows. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. 29 Table of Contents PARTII ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the NASDAQ Global Market under the symbol “DRCO”. The following table sets forth, for the periods indicated, the high and low sale prices per share of our common stock, as reported by the NASDAQ Global Market. These market quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. High Low Fiscal year ended December31, 2011 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Fiscal year ended December31, 2010 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ As of March 6, 2012, there were 473 shareholders of record of our common stock. Dividend Policy We did not declare any cash dividends in the two years ended December 31, 2011 and do not intend to in the near future. Our present policy is to retain earnings and preserve cash for our future growth and development of our business.In addition, our financing arrangements, as described in Note8 of our “Notes to Consolidated Financial Statements” in PartII, Item8 of this Form10-K, restrict our ability to pay dividends. Recent Sales of Unregistered Securities On January 31, 2011, we issued 6,705 shares of our common stock and on April 29, 2011, we issued 6,098 shares of our common stock, in each case to certain of our employees under DRC’s employee stock purchase plan. The shares sold on January 31 were sold at a price of $12.83 per share, and the shares sold on April 29 were sold at a price of $14.12 per share, for an aggregate purchase price of approximately $0.2 million. No commissions or other fees were paid in connection with the issuance of those shares. The proceeds of these sales were used for general working capital purposes. These shares were issued without an exemption from registration because we did not amend our Registration Statement on Form S-8 to permit the sale of additional shares. Upon discovering this error, we ceased issuing shares under the plan until we registered the shares on August 31, 2011. We intend to offer to repurchase the unregistered shares to the extent they continue to be held by the original purchasers. 30 Table of Contents Issuer Purchases of Equity Securities The following table sets forth all purchases made by us or on our behalf by any "affiliated purchaser," as defined in Rule 10b-18(a)(3) under the Exchange Act, of shares of our common stock during each month in the fourth quarter of 2011. Period Total Number of Shares Purchased (1) Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Programs Approximate Dollar Value of Shares that May Yet Be Purchased Under the Programs (in millions) October 1, 2011 to October 31, 2011 $ November 1, 2011 to November 30, 2011 $ December 1, 2011 toDecember 31, 2011 - $ - Total $ Represents shares repurchased to cover option costs in connection with the exercise of stock options and payroll withholding taxes in connection with the vesting of restricted stock awards. Stock Performance Graph The following graph compares the cumulative total stockholder return on our common stock from December 29, 2006 to December 30, 2011 with the cumulative total return of (i)the NASDAQ Composite U.S. Index and (ii)our industry peers. This graph assumes the investment of $100.00 at the closing price on December 29, 2006 in our common stock, the NASDAQ Composite U.S. Index and our industry peers, and assumes any dividends are reinvested. 31 Table of Contents December 31, Dynamics Research Corporation $ NASDAQ Stock Market (US Companies) $ Peer Group $ The performance in the above graph is not necessarily indicative of future stock price performance.Our peer group consists of industry peers with which we compete, including, Booz Allen Hamilton, Inc., CACI International, Inc., ICF International, Inc., ManTech International Corp., NCI, Inc., SAIC, Inc., and VSE Corp. ITEM 6.SELECTED FINANCIAL DATA The selected condensed consolidated financial data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included as PartII, Item7 of this Form10-K, and our consolidated financial statements and notes thereto included in PartII, Item8 of this Form10-K. The historical results provided below are not necessarily indicative of future results. Income Statement Data Year Ended December31, (dollars in thousands, except per share data) Revenue $ Gross profit $ Operating income (loss) $ ) $ Income (loss) from continuing operations $ ) $ Income (loss) from discontinued operations - ) ) ) Net income (loss) $ ) $ Earnings (loss) per share- Basic Income (loss) from continuing operations before cumulative effect of accounting change $ ) $ Income (loss) from discontinued operations - ) ) ) Net earnings (loss) per share- Basic $ ) $ Earnings (loss) per share- Diluted Income (loss) from continuing operations before cumulative effect of accounting change $ ) $ Income (loss) from discontinued operations - ) ) ) Net earnings (loss) per share- Diluted $ ) $ Net cash provided by operating activities from continuing operations $ Less: additions to property and equipment ) Free cash flow(2)(8) $ Free cash flow yield(2)(8) % Depreciation $ Adjusted EBITDA(3)(8) $ Adjusted EBITDA, as a percent of revenue % 32 Table of Contents Balance Sheet Data As of December31, (dollars in thousands, except per share data) Total assets $ Other long-term liabilities $ Total debt $ Stockholders’ equity $ Tax rate(4) % Return on invested capital(5)(8) % % % )% % Stockholders’ equity per share(6)(8) $ Return on stockholders’ equity(7)(8) % % % )% % Funded backlog $ Number of shares outstanding Amounts include results of operations of HPTi (acquired June 30, 2011) and Kadix (acquired August1, 2008) for the periods subsequent to the acquisitions. Free cash flow is defined as presented, representing net cash provided by operating activities less additions to property and equipment.Free cash flow yield is defined as free cash flow as a percent of revenue. As presented, adjusted EBITDA is defined as follows: Year Ended December31, (in thousands) Net income (loss) $ ) $ Loss (income) from discontinued operations - ) Income (loss) from continuing operations ) Add: Interest expense, net Provision (benefit) for income taxes ) Depreciation expense Amortization expense Share-based compensation Transaction costs, net of amounts included in net interest expense - Litigation provision - - - Less: amortization of deferred gain on sale of building ) Adjusted EBITDA $ The tax rate is calculated by dividing provision (benefit) for income taxes by income (loss) from continuing operations before provision for income taxes. Return on invested capital is calculated by dividing operating income (loss), net of related income taxes, by invested capital.Income taxes related to operating income (loss) is calculated by multiplying operating income (loss) times the tax rate.Invested capital is the sum of total debt and shareholders' equity, minus cash, normalized for the investment made for acquisitions during the year. On June 30, 2011, the Company purchased HPTi at a price of $145.3 million, net of cash acquired. Invested capital for 2011 was reduced by $72.6 million, or 6/12 of the total purchase price, as the operating results of the acquired business were not reflected in the Company’s operating results for the first six months of 2011.On August 1, 2008, the Company purchased Kadix at a price of $47.3 million. Invested capital for 2008 was reduced by $27.6 million, or 7/12 of the total purchase price, as the operating results of the acquired business were not reflected in the Company’s operating results for the first seven months of 2008. 33 Table of Contents Stockholders’ equity per share is calculated by dividing ending stockholders’ equity by the number of shares outstanding at the end of the period. Return on stockholders’ equity is calculated by dividing net income by ending stockholders equity. See Non-GAAP Financial Measures below for additional information. NON-GAAP FINANCIAL MEASURES We are providing certain non-GAAP financial measures to supplement the consolidated financial statements prepared under generally accepted accounting principles in the United States (“GAAP”) in order to assist investors in assessing our financial results. We believe adjusted EBITDA, adjusted EBITDA as a percentage of revenue, Free Cash Flow and Free Cash Flow Yield are commonly used measures of financial performance. These measures should not be construed as alternative measures of net income, income from continuing operations, or cash flows. When assessing our financial results investors should evaluate each adjustment to reported GAAP financial measures in the reconciliations provided as additional information and not use these non-GAAP financial measures as alternatives to reported GAAP financial measures. We have calculated adjusted EBITDA to conform with the definition of EBITDA provided in our loan agreements to help investors understand that component of our debt covenant calculations. We may have calculated EBITDA differently than it is calculated by other companies. In the calculation of adjusted EBITDA we have excluded the litigation settlement charge incurred in 2008 and 2007 and its related tax effect that management believesis unusual in amount and outside of our ongoing operations forthe periods presented. We believe free cash flow is a useful adjunct to cash flow from operating activities and other measurements under GAAP, since free cash flow is a meaningful measure of our ability to fund acquisition and development activities and meet our debt service requirements. Free cash flow yield is calculated by dividing free cash flow by revenue. 34 Table of Contents ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read together with the consolidated financial statements and the notes to those statements that appear elsewhere in this Annual Report on Form 10-K.This discussion contains forward-looking statements that involve risks, uncertainties, and assumptions, such as statements of our plans, objectives, expectations, and intentions. Our actual results could differ materially from those anticipated in the forward-looking statements. Factors that could cause or contribute to our actual results differing materially from those anticipated include, but are not limited to, those discussed in “Risk Factors” in Part 1, Item 1A and elsewhere in this Form 10-K. OVERVIEW Business Dynamics Research Corporation, headquartered in Andover, Massachusetts, is a leading provider of innovative management consulting, engineering, and information technology services and solutions to federal and state governments. Our go-to-market strategy is sharply focused within each of four dimensions: · Solutions.We deliver five high-value, differentiated solutions to our clients:business transformation, information technology, training and performance support, management services, and science and engineering services.We believe our solutions align well with the needs of our government customers today who require improved efficiencies and effectiveness, and face procurement reform, transformational and technology based changes, and ongoing, changing security threats. · Markets and Customers.We target markets which are based on long-term market force drivers that have sustained demand for our services.We select specific customers from government agencies in our target growth markets with needs that well match the solutions we provide.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence, and financial/regulatory reform. · Prime Government and Agency-Wide Contracts.We hold a portfolio of government and agency-wide multiple award schedule ID/IQ task order contracts.Today, these types of contracts are the federal government’s preferred means of procurement for services. · Acquisitions.We use acquisitions, funded through both operationally generated cash and leverage, to strengthen our position in our target growth markets. On June 30, 2011, we completed the merger of HPTi for $143 million in cash plus net working capital of $3.4 million.HPTi is a leading provider of high-end technology services to the federal healthcare and military technology markets. The merger strengthens and expands the Company’s market presence as a provider of high-end services and solutions in the federal market. Market We believe we are well positioned in growth segments of the federal market with differentiated solutions, which are well aligned with customer needs and a broad portfolio of contract vehicles.We anticipate increasing demand for services, which create a leaner, more efficient government.These solutions include cloud and mobile computing, cyber security, health informatics, data analytics, business transformation and data center consolidation. 35 Table of Contents In 2011, we generated 95% of our revenue from contracts with the United States government, either as a prime contractor or as a subcontractor.As a result we are significantly impacted by trends and changes in federal expenditures and procurement policies.The U.S. government deficit,budgetary challenges and efforts to curtail expenditures are on-going and reflected in (i) the Budget Control Act of 2011, which increased the debt ceiling and enacted 10-year discretionary spending caps and automatic spending cuts, referred to as sequestration, which will require $1.2 trillion of spending cuts over 10 years, if not amended by Congress and the President, (ii) the Defense Strategic Guidance, issued on January 5, 2012 which outlines fundamental changes in strategy- a force, which is smaller, leaner but agile, flexible and technologically advanced, and (iii) the President’s budget submission for the fiscal year beginning October 1, 2012.Additionally, sizeable mandatory outlays for social security and medical programs in the face of large budget deficits indicate that federal discretionary spending will remain under pressure. Overall, the President’s information technology budget request of $78.9 billion for fiscal year 2013 is down slightly from the fiscal year 2012 enacted budget, reflecting reductions in defense and intelligence budgets and increases in civilian agencies such as the Departments of Treasury, Veterans Affairs and Education. We have seen and anticipate continued impacts from government budget management initiatives, the specific timing and effects of which may be not be predictable, such as: • Program delays, cuts and terminations, • fewer new program starts, • intensified price competition for new business and re-competes of current business, and • pressure to reduce dependency on service contractors and set more work aside for small and socially disadvantaged businesses. These events may result in (i) new business contract wins being lower than expected or needed to sustain growth, (ii) ending of or reductions to current programs and contracts, and (iii) lower profit margins as a result of pricing pressure and the need to invest in winning new and retaining existing business – all of which may adversely affect our results of operations and financial condition. CRITICAL ACCOUNTING POLICIES AND ESTIMATES There are specific business risks to the industries in which we operate. These risks include: estimates of costs to complete contract obligations, changes in government policies and procedures, government contracting issues, and risks associated with technological development. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. We continually evaluate our estimates, judgments and assumptions based on available information.Estimates and assumptions also affect the amount of revenue and expenses during the reported period. Actual results could differ from those estimates. We base our estimates on historical experience and various other assumptions we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities. The use of alternative estimates and assumptions and changes in business strategy or market conditions may significantly impact our assets or liabilities, and potentially result in a different impact to our results of operations.We believe the following critical accounting policies affect the more significant accounting areas particularly those that involve judgments, estimates, and assumptions used in the preparation of our consolidated financial statements. 36 Table of Contents Revenue Recognition Our revenues consist primarily of services provided by our employees and the pass through of costs for materials and subcontract efforts under contracts with government customers.These contracts have different terms based on the scope and complexity of the engagement, the terms of which frequently require us to make judgments and estimates in recognizing revenue.Costs of services consist mainly of compensation expenses for program personnel, the fringe benefits associated with the compensation and other direct expenses to complete programs including the cost of materials and subcontract efforts.The labor based services provided to our customers are delivered under time and materials, cost reimbursable, and fixed-price contracts including service-type contracts.These services are delivered to government customers primarily through single element arrangements under time and material and cost reimbursable contracts. We recognize revenue under ASC 605-35, Revenue Recognition: Construction-Type and Production-Type Contracts, which provides revenue recognition guidance for contracts where services are performed to customer specifications.ASC 605-35-15-4 covers arrangements that include fixed price contracts, time and materials contracts, as well as the cost type contracts which represent the type of arrangements that we enter into with our customers. For time and materials contracts, revenue reflects the number of direct labor hours expended in the performance of a contract multiplied by the contract billing rate, as well as reimbursement of other billable direct costs. The risk inherent in time and materials contracts is that actual costs may differ materially from negotiated billing rates in the contract, which would directly affect operating income. For cost reimbursable contracts, revenue is recognized as costs are incurred and includes a proportionate amount of the fee earned. Cost reimbursable contracts specify the contract fee in dollars or as a percentage of estimated costs. The primary risk on a cost reimbursable contract is that a government audit of direct and indirect costs could result in the disallowance of some costs, which would directly impact revenue and margin on the contract. Historically, such audits have not had a material impact on our revenue and operating income. Revenue from service-type fixed-price contracts is recognized ratably over the contract period or by other appropriate output methods to measure service provided, and contract costs are expensed as incurred. Under fixed-price contracts, other than service-type contracts, revenue is recognized primarily under the percentage of completion method. Under this method, we recognize estimated contract revenue and resulting income based on costs incurred to date as a percentage of total estimated costs as we consider this model best reflects the economics of these contracts. The risk on fixed-price contracts is that actual costs may exceed estimated costs to complete. From time to time, we may proceed with work based on client direction prior to the completion and signing of formal contract documents. We have a formal review process for approving any such work. Revenue associated with such work is recognized only when it can reliably be estimated and realization is probable. We base our estimates on a variety of factors, including previous experiences with the client, communications with the client regarding funding status, and our knowledge of available funding for the contract. For all types of contracts, we recognize anticipated contract losses as soon as they become known and estimable. Out-of-pocket expenses that are reimbursable by the customer are included in revenue and cost of revenue. Unbilled receivables are the amounts of recoverable revenue that have not been billed at the balance sheet date. Unbilled receivables relate principally to revenue that is billed in the month after services are performed. In certain instances, billing is deferred in compliance with the contract terms, such as milestone billing arrangements and withholdings, indirect rate approvals or other reasons. Costs related to certain U.S. Government contracts, including applicable indirect costs, are subject to audit by the government. Revenue from such contracts has been recorded at amounts we expect to realize upon final settlement. 37 Table of Contents Goodwill and Other Intangible Assets With the acquisitions of HPTi, Kadix, and other businesses, we acquired goodwill and other intangible assets. The identification and valuation of these intangible assets and the determination of the estimated useful lives at the time of acquisition, as well as the completion of annual impairment tests, require significant management judgments and estimates. These estimates are based on, among other things, consultations with an accredited independent valuation firm and reviews of projected cash flows. We test goodwill for impairment on an annual basis or if an event occurs or circumstances change that would more likely than not reduce the fair value of our goodwill below its carrying value. We estimate fair value for our goodwill impairment test by employing three different methodologies to calculate a fair value and then weighting the outputs to arrive at an estimated fair value. The valuation methods utilized include a comparison to comparable industry companies, market value, application of a control premium and discounted cash flows.The determination of relevant comparable industry companies impacts our assessment of fair value. Should our operating performance change in comparison to these companies or should the valuation of these companies change, this could impact our assessment of the fair value of the reporting unit. Our discounted cash flow analysis factors in assumptions on revenue and expense growth rates. These estimates are based upon our historical experience and projections of future activity, factoring in customer demand, changes in technology and a cost structure necessary to achieve the related revenues. Additionally, the discounted cash flow analysis factors in expected amounts of working capital and weighted average cost of capital. The market value factor is primarily driven by the underlying value of our common stock, which can vary significantly depending upon a number of factors, such as overall market conditions and our estimated future profitability. The control premium is based on the premium paid in transactions occurring in the past three years by acquirers of publicly traded companies who provide management and information technology services to the federal government, which are similar to the services provided by the Company.The control premium may vary based upon business, industry and other market conditions. Changes in judgments on any of these factors could materially impact the fair value of our goodwill thereby increasing the risk of impairment of recorded goodwill. We operate in the government IT consulting marketplace which has historically been characterized by high visibility of future revenue streams, profitability and generally consistent positive cash flows. Long-term industry trends and other business considerations, such as those outlined in the Risk Factors section of our Form 10-K can have a favorable or unfavorable effect on future cash flows. These trends and business considerations include our concentration of business with the federal government, competitive bidding for contracts, and the mix of contract types into which we enter. As a result of the annual impairment test performed as of November 30, 2011, we determined that the carrying amount of the reporting unit did not exceed its fair value and, accordingly, did not record a charge for impairment. The fair value of the reporting unit exceeded carrying value by approximately 31%.We updated our analysis as of December 31, using our most recent and updated projections.Our updated assessment indicated that there was no deterioration in the excess of fair value over the carrying value of goodwill.However, we are unable to assure that goodwill will not be impaired in subsequent periods. As of December31, 2011 and 2010, we had recorded goodwill and other intangible assets of $230.5million and $100.2 million, respectively, in the Consolidated Balance Sheets. Income Taxes and Deferred Taxes Tax provisions are completed based on the asset and liability method.As part of our process of preparing consolidated financial statements, management is required to estimate the provision for income taxes, deferred tax assets and liabilities and future taxable income for purposes of assessing our ability to realize any future benefits from deferred taxes. This process involves estimating the current tax liability and assessing temporary and permanent differences resulting from differing treatment of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are included in the Consolidated Balance Sheets. We had a net deferred liability of $2.9 million at December31, 2011 compared to $1.8 million at December 31, 2010. 38 Table of Contents We recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from these positions are measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate resolution. We review our tax positions on a quarterly basis and more frequently as facts surrounding tax positions change. Based on these future events, we may recognize uncertain tax positions or reverse current uncertain tax positions which would affect the statement of operations and/or the balance sheet. We must also assess the likelihood that our deferred tax asset will be recovered from future taxable income and, to the extent a recovery is not likely, a valuation allowance must be established. On both December31, 2011 and 2010, we determined that a valuation allowance was not required. Pension Obligations Accounting and reporting for our pension plan requires the use of assumptions, including the discount rate and expected rate of return on assets. These assumptions are used by our independent actuary to determine the value of our pension obligations and allocate this cost to the service periods. The actuarial assumptions used to calculate pension costs are determined and reviewed annually by management after consulting with outside investment advisors and actuaries. The discount rate represents the estimated rate at which we could effectively settle our pension benefit obligations. In order to estimate this rate for 2011, future expected cash flows of the plan were matched against theTowers Watson RATE:Link yield curve to produce a single discount rate.For 2010 and 2009, the rate of discount was determined using the spot rate of matching duration from the Citigroup Pension Discount Curve. We changed to the Towers Watson RATE:Link discount curve in 2011 to obtain more transparency into the underlying securities. As of December 31, 2011, the pension plan’s measurement date, the weighted average discount rate used to determine the benefit obligations and the net periodic benefit costs was 4.75% and 5.25%, respectively. A decrease of 50basis points in the discount rate would have resulted in an increase in annual pension expense by approximately $0.1million. The assumed expected rate of return on plan assets, which is the average return expected on the funds invested or to be invested to provide future benefits to pension plan participants, is determined by an annual review of historical long-term asset returns and consultation with outside investment advisors. The weighted average expected rate of return for 2011 was 8.3%. A decrease of 50basis points in the expected rate of return would have resulted in an increase in annual pension expense by approximately $0.3million. If assumptions differ materially from actual results in the future, our obligations under the pension plan could also differ materially, potentially requiring us to record an additional pension liability and record additional pension costs. An actuarial valuation of the pension plan is performed each year. The results of this actuarial valuation are reflected in the accounting for the pension plan upon determination. On December31, 2011 and 2010, we recorded a pension liability of $27.1million and $20.7 million, respectively, in the Consolidated Balance Sheet that represented the underfunded benefit obligation. Litigation, Commitments and Contingencies We are subject to a range of claims, lawsuits, and administrative proceedings that arise in the ordinary course of business. Estimating liabilities and costs associated with these matters requires judgment and assessment based upon professional knowledge and experience of management and its internal and external legal counsel. Amounts are recorded as charges to earnings when management, after taking into consideration the facts and circumstances of each matter, including any settlement offers, has determined that it is probable that a liability has been incurred and the amount of the loss can be reasonably estimated. The ultimate resolution of any such exposure to us may vary from earlier estimates as further facts and circumstances become known. 39 Table of Contents RESULTS OF OPERATIONS Operating results and results expressed as a percentage of total revenues are as follows: Year Ended December 31, (in millions) Revenue $ $ $ Gross profit $ % $ % $ % Selling, general and administrative % % % Amortization of intangible assets % % % Operating Income (1) % % % Interest expense, net ) )% ) )% ) )% Other income, net % % % Provision for income taxes(2) % % % Gain (loss) on discontinued operations - % % ) )% Net income (1) $ % $ % $ % Totals may not add due to rounding. The percentage for provision (benefit) for income taxes relate to a percentage of income before provision for income taxes. Revenue Total revenue increased by $50.5 million, or 18.6% in 2011 compared to 2010, and $3.4 million, or 1.3% in 2010 compared to 2009.Revenue growth on a pro forma basis was 3.8% in 2011 compared to 2010.Pro forma revenue growth for 2011 was calculated by including HPTi’s 2010 revenue of $90.5 million in the prior period and included HPTi’s first half of 2011 revenue of $53.6 million in the current period. During the fourth quarter of 2011, we saw evidence of aggressive government cost-cutting initiatives that impacted several very successful programs, which completed in the fourth quarter of 2011, where clients deferred or cancelled follow-on awards due to cost-cutting efforts.The reduction in annual revenue from these completed programs totaled approximately $30 million, which has impacted our outlook for 2012. Revenues were earned from the following sectors: Year Ended December 31, (in millions) National defense and intelligence agencies $ % $ % $ % Homeland security Federal civilian agencies (1) Total revenue from federal agencies State and local government agencies Other Total revenue (1) $ % $ % $ % Totals may not add due to rounding. Federal agency revenue increased $53.7 million, or 21.2% in 2011 compared to 2010, and $9.8 million, or 4.0% in 2010 compared to 2009.The increase in our revenues from federal agencies in 2011 was primarily due to added revenue from the HPTi merger.Federal agency revenues derived from our target growth markets were the primary reason for the increase in total revenues in 2010.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence and financial/regulatory reform. 40 Table of Contents Over the three years ended 2011, we experienced a reduction in positions and approximately a $21 million reduction in annual revenue from in-sourcing. The decrease in revenues from state and local government agencies in 2011 and 2010 compared to the respective prior year periods was due to the deployment of the State of Tennessee child welfare system contract in September 2010.Revenues from the State of Tennessee contract were $0.6 million, $5.2 million and $14.3 million in 2011, 2010 and 2009, respectively. Revenues by contract type as a percentage of revenues were as follows: Year Ended December 31, Fixed price, including service type contracts 48
